COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00188-CV


MARK SCHOMBURG                                                        APPELLANT

                                         V.

BANKERS INSURANCE, LLC                                                  APPELLEE

                                      ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                    TRIAL COURT NO. CV17-07-554

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Pro se Appellant Mark Schomburg attempts to appeal a May 17, 2018

order granting summary judgment for Appellee Bankers Insurance, LLC.            On

June 5, 2018, we notified Schomburg of our concern that we lack jurisdiction over

this appeal because the order does not appear to be a final judgment or an

appealable interlocutory order. Specifically, although the order finally disposed of


      1
       See Tex. R. App. P. 47.4.
Schomburg’s claims against Bankers Insurance, LLC, it did not dispose of

Schomburg’s claims against First Financial Bank South-Lake, another defendant

in the cause below. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex.

2001) (explaining that a judgment is final for purposes of appeal if it (1) actually

disposes of all claims and parties or (2) states with unmistakable clarity that it is a

final judgment). We informed Schomburg that the appeal would be dismissed for

want of jurisdiction unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal.            See Tex. R. App. P.

42.3(a), 44.3. We have received no response. Accordingly, because the order

granting summary judgment for Bankers Insurance, LLC is not a final judgment,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f);

Lehmann, 39 S.W.3d at 200.

                                                     PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: July 19, 2018




                                          2